Citation Nr: 0903446	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-05 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from March 
1970 to March 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2004 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut.

In June 2007, the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) for additional development 
and consideration.


FINDINGS OF FACT

1.  The veteran had a VA compensation examination in June 
2008, on remand, for a medical nexus opinion indicating 
whether he has PTSD attributable to his military service.

2.  The examiner diagnosed PTSD, confirming the veteran has 
this condition, but was unable to etiologically link the PTSD 
to an objectively confirmed stressor coincident with the 
veteran's military service.

3.  Instead, as this VA examiner readily acknowledged, 
although it is at least as likely as not the PTSD is related 
to the veteran's reported stressor of being forced to climb a 
radio tower during service to make a repair during a severe 
thunderstorm in which he felt that his life was threatened, 
based upon review of his claims file, it does not appear this 
reported stressor has been verified.  And though his other 
reported stressor was verified, his reported symptoms of PTSD 
do not appear to be directly related to that stressor.

4.  The VA examiner further indicated the veteran had 
presented with a long history of experiencing depressive 
symptoms, and chronic irritability which likely dates back to 
his abusive childhood.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154 (West 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in April 2004 and June 2007:  (1) informed the 
veteran of the information and evidence not of record that is 
necessary to substantiate his claim; (2) informed him of the 
information and evidence that VA would obtain and assist him 
in obtaining; and (3) informed him of the information and 
evidence he was expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess when it sent a 
VCAA notice letter in June 2007, on remand, discussing the 
downstream disability rating and effective date elements of 
the claim and then went back and readjudicated the claim in 
the July 2008 supplemental statement of the case (SSOC).  
This is important to point out because the Federal Circuit 
Court recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The veteran has been 
represented throughout his appeal by an accredited veteran's 
service organization, Disabled American Veterans (DAV), which 
presumably is knowledgeable of the requirements for him to 
establish his entitlement to service connection for PTSD.  
And, indeed, the Board's June 2007 remand contained a rather 
lengthy explanation of these requirements - citing the 
specific statutes, regulations, and precedent cases that 
would affect the outcome of this appeal.

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the veteran and his representative 
identified.  In addition, VA furnished the veteran a 
compensation examination to determine the cause of his PTSD, 
and specifically in terms of whether it is attributable to 
his military service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Accordingly, the Board finds that no 
further assistance is needed to meet the requirements of the 
VCAA or Court.

II.  Whether the Veteran is Entitled to Service Connection 
for PTSD

Service connection for PTSD requires:  (1) a current medical 
diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor), (2) credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and (3) 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

With respect to the first requirement, the record shows the 
veteran has been diagnosed with PTSD.  In this regard, a June 
2008 VA examiner diagnosed PTSD based on the veteran's report 
of a traumatic event while serving in Thailand.  Thus, the 
first element of a successful PTSD claim has been 
established.

Therefore, the determinative issue in this case is whether 
the record also contains credible supporting evidence that a 
claimed in-service stressor actually occurred, to support 
this PTSD diagnosis.  Unfortunately, while the record shows 
evidence of a confirmed in-service stressor, the June 2008 
medical opinion indicates this stressor was not the cause of 
the veteran's subsequent diagnosis of PTSD.  Furthermore, as 
this medical opinion goes on to indicate, the stressor that 
potentially could serve as a basis for this diagnosis of PTSD 
has not been verified.

The evidence necessary to establish the occurrence of a 
stressor during service, to support a diagnosis of PTSD, 
varies depending on whether the veteran "engaged in combat 
with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).



If it is shown through military citation or other appropriate 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  
38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).

In this particular case at hand, though, no competent and 
credible evidence shows the veteran engaged in combat with an 
enemy force.  In fact, even he does not allege that he did.  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  
Concerning this, his military personnel records show he 
served in Thailand from late 1972 to the middle of 1973.  His 
service treatment records (STRs) make no reference to any 
combat-related injuries or to complaints of stress-related 
mental illness, keeping in mind VA did not adopt the PTSD 
nomenclature until 1980 or thereabouts, so not until several 
years after his military service had ended.

The veteran's service personnel records show his military 
occupational specialty (MOS) was automatic tracking radar 
repairman.  His DD Form 214 does not show he was awarded any 
medals or commendations associated with valor or heroism 
while engaged in combat with an enemy force.  Consequently, 
the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).



As directed in the Board's June 2007 remand, the AMC 
contacted the U.S. Army and Joint Services Records Research 
Center (JSRRC) (formerly the U.S. Armed Services Center for 
Unit Records Research (CURR)) to independently verify the 
veteran's alleged stessors.  However, the June 2008 
VA compensation examiner determined that the confirmed 
stressor of an attack at Udorn Air Base did not account for 
the veteran's diagnosis of PTSD.  Rather, this VA examiner 
indicated the veteran's diagnosis of PTSD was the result of 
an unconfirmed stressor - an incident on a radio tower during 
an electrical storm when he felt his life threatened.

The veteran reported the following stressors in the responses 
to his PTSD questionnaire and during his June 2008 VA 
examination.  First, he related that a group of Vietcong 
infiltrated Udorn Air Base (where he was stationed) and 
initiated a firefight that resulted in the death of one Royal 
Thai guardsmen.  He also stated that a demolition charge 
detonated during the fighting and killed a Viet Cong fighter.  
He indicated these events transpired approximately 25 yards 
away from the area occupied by Detachment 23 (where he was 
sleeping).  And, as mentioned, the JSRRC independently 
verified this stressor.  But the June 2008 VA examiner 
determined this stressor did not account for the veteran's 
PTSD diagnosis.

Second, in response to his PTSD questionnaire and during his 
June 2008 VA examination, the veteran reported that he and 
two other men were ordered to climb a 40-foot tower in a 
lightning storm to repair radar equipment.  He provided the 
names of two men, SSgt. Brass and Lt. Col. Kaislin, who he 
says participated.  The RO and AMC were unable to verify this 
alleged stressor - including through the JSRRC, and the 
veteran's service medical and personnel records do not make 
any mention of this purported incident, so it remains 
unconfirmed.

Consequently, the only stressor that has been objectively 
corroborated is not, according to the June 2008 VA examiner, 
the reason the veteran has PTSD.  And while another reported 
stressor (namely, climbing the tower in a thunderstorm) is, 
according to the June 2008 VA examiner, a precipitating 
factor in the veteran having PTSD, this incident admittedly 
has not been objectively substantiated as having occurred.  
So, for all intents and purposes, it did not.
This is critically fatal to the veteran's claim because the 
determination of the sufficiency (but not the existence) of a 
stressor is exclusively a medical determination for mental-
health professionals, who are "experts" and "presumed to know 
the DSM requirements applicable to their practice and to have 
taken them into account in providing a PTSD diagnosis."  
Cohen, 10 Vet. App. at 140.  But the question of whether a 
stressor occurred is a factual, not medical, determination.  
And, here, although the veteran has received the required 
DSM-IV diagnosis of PTSD and a confirmed stressor, there is 
no credible evidence verifying that this verified stressor 
supports his current diagnosis of PTSD.  Instead, his PTSD 
diagnosis and its relationship to his military service is the 
result of an admittedly uncorroborated stressor.  And 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).

It is important for the veteran to understand that if there 
is no combat experience, or if there is a determination that 
he engaged in combat but the claimed stressor is not related 
to such combat, there must be independent evidence to 
corroborate his statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288- 89 (1994).  
His testimony, alone, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  "Just because 
a physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).



The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (base subjected to rocket 
attacks during time that veteran was stationed at the base).  
In other words, the veteran's presence with the unit 
at the time such attacks occurred corroborates his statement 
that he experienced such attacks personally.  A stressor need 
not be corroborated in every detail.  Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).  In this case, corroboration of 
the veteran's presence during the attack on the Udorn Air 
Base has been confirmed.  However, as mentioned previously, 
the June 2008 VA examiner opined that this stressor did not 
account for his diagnosis of PTSD.

Although the veteran is competent to proclaim having 
experienced stressful events during service, his lay 
statements concerning the repair of radar equipment on a 
radio tower during an electrical storm is not credible given 
the lack of any objective evidence confirming his 
allegations.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007); and Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

In short, as the veteran has failed to produce credible 
supporting evidence of this claimed in-service stressor 
responsible for his diagnosis of PTSD, the Board finds that 
the preponderance of the evidence is against his claim of 
entitlement to service connection for PTSD.  And inasmuch as 
the preponderance of the evidence is against his claim, there 
is no reasonable doubt to resolve in his favor, and his claim 
must be denied.  38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 118, 119 (1996).




ORDER

The claim of entitlement to service connection for PTSD is 
denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


